                                      January 18, 2021


VIA ECF/CM
Hon. Judge Margo K. Brodie
United States District Court, Eastern District of New York
225 Cadman Plaza East, Courtroom 6F
Brooklyn, New York 11201

       RE:     Joseph Corsini v. City of New York, 1:20-cv-5459 (MKB)(LB)

Dear Judge Brodie:

        We represent Plaintiff Joseph Corsini (“Mr. Corsini”) in the above-captioned
matter. Pursuant to Rule 3A of this Court’s Individual Practices and Rules and this Court’s
Order dated January 11, 2021, Mr. Corsini submits this letter in response to the request for
a pre-motion conference submitted by Defendant City of New York (“the City”) on January
11, 2021, ECF No. 14.

        Mr. Corsini does not oppose the City’s filing of a motion to dismiss. Mr. Corsini
will, however, oppose the substance of the City’s forthcoming motion and will file a
response opposing the motion. Given this, counsel for the parties have conferred, and they
do not believe that the City’s requested pre-motion conference is necessary. The parties
therefore request that this Court set a briefing schedule for the City’s motion. The parties
respectfully propose the following briefing schedule:

   1. The City’s motion and memorandum of law in support would be served thirty (30)
      days from the date of this Court’s order setting a briefing schedule.
   2. Mr. Corsini’s response to the City’s motion would be due thirty (30) days from the
      date the City serves its motion and memorandum.
   3. The City’s reply in support of its motion, and the filing of each of the parties’
      motion papers, would be due fourteen (14) days after the date Mr. Corsini serves
      his response.

       Please note that while Mr. Corsini does not oppose the City’s filing of a motion to
dismiss, he reserves the right to object to any defects, procedural or otherwise, in the City’s
motion papers.
Hon. Judge Margo K. Brodie
January 18, 2021
Page 2

Dated this 18th day of January, 2021.   Respectfully submitted:

                                        s/ William R. Maurer
                                        William R. Maurer
                                        INSTITUTE FOR JUSTICE
                                        600 University Street, Suite 1730
                                        Seattle, Washington 98101
                                        Tel: (206) 957-1300
                                        Email: wmaurer@ij.org

                                        Attorney for Plaintiff Joseph Corsini

cc:    Darren Trotter (via ECF/CM)
